Citation Nr: 0018670	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for bipolar 
disorder, currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from May 1989 to October 1995.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 1998 and September 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.


REMAND

The veteran contends that he is entitled to an increased 
disability evaluation to more accurately reflect the severity 
of his bipolar symptomatology.  However, a review of the 
record reveals that additional action is required prior to 
adjudication of the veteran's appeal.   

In a VA Form 9 (Appeal To Board Of Veterans' Appeals) 
received in November 1998, the veteran specifically requested 
that he be scheduled for a hearing before "the Local Hearing 
Officer" in order to give testimony with regard to his claim 
for an increased disability evaluation.  A VA Form 119 
(Report Of Contact) also dated in November 1998 reflects that 
the veteran advised the RO that he would be out of the 
country from December 15, 1998 to January 15, 1999 and he 
requested that his hearing not be scheduled during this time.  
By letter dated in March 1999, the RO requested the veteran 
to clarify his hearing request and to indicate whether he 
wished to be scheduled for a Travel Board hearing or whether 
he wished to be scheduled for a hearing before a local 
hearing officer.  The veteran did not respond to this request 
for clarification.

The Board construes the veteran's statement in the November 
1998 VA Form 9 as an unambiguous request for a hearing at the 
RO before the Hearing Officer and the Report of Contact dated 
later that month only specified when the veteran would be 
unable to attend a hearing.  A review of the record reveals 
that the veteran was never afforded such a hearing or that he 
ever withdrew his request for a hearing at the RO before the 
Hearing Officer.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should schedule the veteran for a 
hearing before the Hearing Officer at the 
next available opportunity.  The veteran 
and his representative should be notified 
in writing of the date, time and place of 
such hearing and the claims file should 
be documented to reflect such 
notification.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



